August 28, 2014.




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         FERNANDO CHAPA, Appellant

NO. 14-13-00903-CV                           V.

                     LONE STAR DISPOSAL, L.P., Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, Lone Star
Disposal, L.P., signed May 21, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant Fernando Chapa to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.